IKUTA, Circuit Judge,
concurring in part and dissenting in part:
“No passion in the world is equal to the passion to alter someone else’s draft.”1 This passion has proven irresistible to the majority, who today claims the power to edit out a factual statement in an agency’s work product if it suspects the statement or turn of phrase might subtly promote a particular point of view.
The work product at issue here is a regional conservation and electric power plan, which Congress has directed the Pacific Northwest Electric Power and Conservation Planning Council (the Council) to prepare and adopt. 16 U.S.C. § 839b(d)(l). Under the Northwest Power Act, the Council must prepare a plan that provides a scheme “for implementing conservation measures and developing resources ... with due consideration by the Council for ... [the] protection, mitigation, and enhancement of fish and wildlife.” Id. § 839b(e)(2)(C). The plan must include a number of elements, including a program “to protect, mitigate, and enhance fish and wildlife” on the Columbia River, id. §§ 839b(h)(l)(A), (e)(2)(F), and “a methodology for determining quantifiable environmental costs and benefits,” id. § 839b(e)(3)(C). Once the plan is adopted, it controls all actions of the Bonneville Power Administration (BPA), which administers the electric power generated by federal facilities in the Pacific Northwest. Ass’n of Pub. Agency Customers, Inc. v. Bonneville Power Admin., 126 F.3d 1158, 1163 (9th Cir.1997).
The majority detects three errors in the plan. First, the majority correctly concludes that the Council failed to circulate the statutorily required methodology section for notice and comment. Maj. Op. at 1019-20. Although this error was undoubtedly harmless, our case law requires us to presume prejudice when there is a procedural error that results in lack of notice and comment. See Cal. Wilderness Coal. v. U.S. Dep’t of Energy, 631 F.3d 1072, 1090 (9th Cir.2011). Therefore, I agree with the majority to the extent it remands the plan to the Council to correct its error.
*1023But the majority then proceeds to fault the Council for its decision to report BPA’s estimates of the costs associated with the environmental program that must be included in the plan. The plan states:
Bonneville estimates that the total financial effect of replacing lost hydropower capability and funding direct fish and wildlife program expenditures totals from $750 million to $900 million per year (a range affected by, among other things, water conditions and electric prices). The power system is less economical as a result of fish and wildlife program costs, but still economical in a broad affordability sense when compared to the costs of other reliable and available power supplies.
It is not surprising that the appellant here, Northwest Resource Information Center (NRIC), objects to BPA’s cost estimate for the environmental program. After all, NRIC asserts that its “corporate function and purposes and continued existence depend substantially on the salmon’s continued survival and eventual restoration,” and describes itself as a major player in the struggle to protect anadromous salmon and steelhead in the Columbia River. An organization founded in response to threats to the Northwest region’s salmon population may rightly be concerned that BPA’s cost estimate will have a “chilling effect” on efforts to expand the Council’s fish and wildlife program beyond its current scope.
But the Council’s decision to report BPA’s cost estimate is well within the scope of editorial choices an agency may make when writing a congressionally mandated plan, and any inferences this language raises are irrelevant to judicial review under the Administrative Procedures Act. Our review extends only to “agency action, findings, and conclusions.” 5 U.S.C. § 706(2). The Council’s report of the BPA’s cost estimate is none of these.
The majority struggles to find a rationale for invalidating the Council’s report of BPA’s cost estimate, asserting the Council’s action was arbitrary because it “will quite likely affect where [the] balance is struck when the Council and the region’s stakeholders develop future fish and wildlife programs and power plans.” Maj. Op. at 1021. This speculative prediction, whether or not true, does not give the majority a legal basis for requiring the Council to edit the statement out. A federal court may reverse agency action under the APA standard only if “the agency relied on factors Congress did not intend it to consider, entirely failed to consider an aspect of the problem, or offered an explanation that runs counter to the evidence before the agency or is so implausible that it could not be ascribed to a difference in view or the product of agency expertise.” Greater Yellowstone Coalition v. Lems, 628 F.3d 1143, 1148 (9th Cir.2010). Given that the Council did not rely on the BPA’s cost estimate, but merely quoted it, there is no basis for reversal regardless whether NRIC thinks the estimate is bunk.
In short, despite the majority’s editorial zeal, a federal court cannot strike down a sentence in an agency’s report because it does not like its spin. We are not yet commissioned to serve as a Judicial Editorial Review Board. Therefore, I dissent from the rest of the majority’s decision.2

. Attributed to H.G. Wells. See A Letter from the Publisher, Time Magazine, Sep. 25, 1972.


. I also disagree with the majority's failure to accord the proper deference to the Council’s explanation of how it provided due consideration for fish and wildlife in the plan. The Council stated that it provided due consideration by incorporating the environmental program required by § 839b(h)(l)(A) into the plan, considering "the potential effects of new *1024wave energy developments on near-shore fish and wildlife resources,” and analyzing two hypothetical alternative resource scenarios (removing federal dams and shutting down coal-fired power plants). The statute does not define due consideration or explain what the Council must do to satisfy this obligation, and I see no obvious reason why the Council's interpretation is not reasonable. Because "[t]he preparation and consideration of the plan is a matter within Council authority over which the Act accords the Council considerable flexibility,” Seattle Master Builders Ass’n v. Pac. Nw. Elec. Power & Conservation Planning Council, 786 F.2d 1359, 1367 (9th Cir.1986), the majority should have deferred to the Council’s reasonable interpretation here.